DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statements filed 27 March 2019 and 13 September 2022 have been considered.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, drawn to a method for the selection of an enzyme capable of modifying a nucleic acid.
Group II, claim(s) 12-16, drawn to a convertible parental expression plasmid.
Applicant’s election without traverse of Group I, Claims 1-11, in the reply filed on 13 September 2022 is acknowledged.
Claims 12-16 are withdrawn from consideration as being directed to a nonelected invention.  Claims 1-11 have been considered on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holliger et al. (US Patent No. 7,691,576 – see the IDS filed 27 March 2019).
Holliger et al. describes a method based on compartmentalized self-tagging for the selection of nucleic acid polymerases and other enzymes (abstract).  The method is not dependent on the complete replication of the oligonucleotide modifying enzyme encoding gene and comprises the steps of: (a) providing one or more nucleic acid molecules in the form of parent plasmids encoding one or more enzymes of interest, wherein the parent plasmid provides the gene sequence of the selected enzyme of interest; (b) compartmentalizing those plasmids according to step (a), such that each compartment comprises a plasmid together with the one or more enzymes encoded by the plasmid and an oligonucleotide specific for a region on the plasmid according to step (a); (c) providing conditions such that stable association of the oligonucleotide according to step (b) with a region of the plasmid is capable of occurring; (d) providing conditions such that modification of the oligonucleotide according to step (b) using the enzyme encoded by the plasmid is capable of occurring and such that the resultant modified oligonucleotide comprises a molecular tag; and (e) capturing the modified oligonucleotide/plasmid complex (column 17, line 45 to column 18, line 6).  The method advantageously uses plasmids to express the enzyme of interest such that expression may occur within whole cells which comprise all the machinery required for the expression and processing of the enzyme of interest (column 18, lines 17-24).  The host cell can be a bacterial cell (column 13, line 59 to column 14, line 6).  The enzyme of interest can be a DNA ligase or DNA polymerase such as a DPO4 class Y polymerase (column 20, lines 43-47; column 19, lines 32-46; column 6, lines 3-10).  Any oligonucleotide suitable for use in the method must be “extendible”, i.e., have either from the start of after suitable processing a free and accessible 3’ end (column 12, lines 30-34) and linearizes the parent nucleic acid (column 3, lines 49-53).  The modified nucleic acid  may comprise XNTPs (column 5, line 61 to column 6, line 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holliger et al. (US Patent No. 7,691,576 – see the IDS filed 27 March 2019) in view of Xiao et al. (US Publication No. 2015/0344873 – see the IDS filed 27 March 2019).
Holliger et al. has been discussed above.  While Holliger et al. describes that any oligonucleotide suitable for use in the method must be “extendible”, i.e., have either from the start of after suitable processing a free and accessible 3’ end, there is no disclosure of exposing the parent nucleic acid to a restriction endonuclease.
Xiao et al. describe whole genome mapping by DNA sequencing with a linked-paired-end library (abstract).  A double stranded DNA template having a first and a second DNA strand can be contacted with a restriction endonuclease such as a Nt.BspQ1 nickase (paragraphs [0011], [0100], [0105], [0106]).
It would have been obvious to one of ordinary skill in the art to have used a restriction endonuclease such as the Nt.BspQ1 described by Xiao et al. in the method of Holliger et al. because of the advantage that the restriction enzyme would form overhang double stranded cuts of the DNA at a sequence-specific location and conducting a base extension reaction of the fragments of the overhang DNA would generate blunt end double-stranded DNA fragments that share common linker sequences between each other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication No. 2020/0032247 is the publication which corresponds to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/             Primary Examiner, Art Unit 1652